Appeal from a judgment of the Ontario County Court (William F. Kocher, J.), rendered May 13, 2009. The judgment convicted defendant, upon his plea of guilty, of criminal possession of a controlled substance in the third degree and criminal sale of a controlled substance in the third degree.
*1560It is hereby ordered that the judgment so appealed from is unanimously modified on the law by reducing the period of postrelease supervision imposed on each count to a period of two years and as modified the judgment is affirmed.
Memorandum: Defendant appeals from a judgment convicting him upon his plea of guilty of criminal possession of a controlled substance in the third degree (Penal Law § 220.16 [1]) and criminal sale of a controlled substance in the third degree (§ 220.39 [1]). As the People correctly concede, County Court erred in imposing three-year periods of postrelease supervision for those counts, which are class B drug felonies (see § 70.45 [2] [b]; § 70.70 [2] [a]). We therefore modify the judgment by reducing the period of postrelease supervision imposed on each count to a period of two years (see e.g. People v Norman, 66 AD3d 1473, 1474 [2009], lv denied 13 NY3d 940 [2010]), the maximum period allowed. The sentence as modified is not unduly harsh or severe. Present—Scudder, P.J., Centra, Carni, Sconiers and Green, JJ.